NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 14-1344
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                              JEROME MARIO BRITTON,
                              a/k/a Jerome Mario Britton, Jr.

                                      Jerome Britton,
                                                   Appellant
                                        __________

                     On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                         (D.C. Criminal No. 1-13-cr-00014-001)
                     District Judge: Honorable William W. Caldwell

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 20, 2014

           BEFORE: AMBRO, FUENTES, and NYGAARD, Circuit Judges


                                   (Filed: April 8, 2015)

                                       __________

                                        OPINION*
                                       __________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
NYGAARD, Circuit Judge.

       Jerome Britton appeals his conviction on one count of felon in possession of a

firearm, contending that it was based on inadmissible evidence. He also says that the jury

reached inconsistent verdicts resulting in insufficient evidence to convict him. We will

affirm the judgment of conviction and sentence.

       Britton was on parole from a 2002 conviction on a drug charge (35 Pa. C.S. § 780-

113(a)(30)) and a 2006 conviction for controlled substance contraband to confined

persons prohibited (18 Pa. C.S. § 5123a). Parole Agent Geedey became aware that

Britton’s brother—also on parole—had been killed. Geedey subsequently was told of a

threat to Britton’s life. Agent Hans, Geedey’s supervisor, learned from police that a

Facebook post from Britton, and a family member’s comment, suggested that Britton was

going to seek revenge. After unsuccessfully attempting to reach Britton by phone,

Geedey and Hans, accompanied by other agents, went to Britton’s registered address. A

woman answered the door and said that Britton was not home, but agents at the rear of

the house could see a man inside. Britton was then observed walking out into the back

yard to bring a Pit Bull dog inside the house. Britton eventually came to the front door,

but initially was uncooperative with requests to talk and to be handcuffed. After some

time he consented to be handcuffed and the agents escorted him inside the house.

       After sitting Britton on a sofa in the house they saw an assault rifle bullet on a

television stand in the living room, and then saw crack cocaine and drug paraphernalia in

the kitchen. After seeing the crack cocaine, agents contacted the Harrisburg, PA police,

                                              2
who obtained a search warrant and found two guns along with more narcotics and drug

paraphernalia. An expert later testified that the rifle found in the house had Britton’s

fingerprint on it.

       Britton was charged with two counts of felon in possession of a firearm (18 U.S.C.

§922(g)(1)) relating to a pistol and an assault rifle found in his house. He was also

charged with possession of a stolen firearm (18 U.S.C. §§ 922(j)), relating to the pistol,

and with possession with intent to distribute crack cocaine (21 U.S.C. §841(a)(1)).

       Britton moved to suppress evidence, arguing that the agents did not have

reasonable suspicion to search his house and that he did not consent to their entry into the

house. The District Court did credit Agent Geedey’s testimony that Britton consented to

their entry into his home, and it found Britton’s contrary testimony incredible. But the

Court explicitly did not base its ruling on this finding. Rather, it denied the motion after

concluding that the agents entered the house on the reasonable suspicion that Britton had

committed a parole violation or crime. We agree.

       When the parole agents entered Britton’s house, they did so on information that

Britton’s brother had been killed, that Britton had been threatened, and that he made

threats himself. The District Court acknowledged Agent Hans’ ten years of experience

and noted that he drew on this to have concern that a parolee who is being threatened

with violent crimes is more likely to obtain firearms to protect himself. Moreover, when

agents arrived at the house, the mother of Britton’s child reported that Britton was not

home, which was contradicted by the direct observations of other agents on the scene.

Also, Britton was initially uncooperative with the agents. The District Court properly

                                              3
concluded that the totality of the circumstances gave parole agents reasonable suspicion

that Britton had committed a parole violation or a crime, thus justifying a parole search.

United States v. Baker, 221 F.3d 438, 443-44 (3d Cir. 2000), as amended (Sept. 21,

2000). The subsequent search of the house conducted by Harrisburg police was pursuant

to a warrant grounded in the parole search. For all of these reasons, the District Court did

not abuse its discretion by denying Britton’s motion to suppress evidence of the guns.

       As for the verdict, an expert testified that the assault rifle, found in the house

registered as Britton’s address, had Britton’s fingerprint on it. With all of the evidence

discussed above, we have no difficulty concluding that, examined in a light favorable to

the prosecution, a reasonable trier of fact could find guilt beyond a reasonable doubt on

the felon in possession count relating to the assault rifle. However, there was no

fingerprint evidence linking the pistol to Britton, and this was enough to ground different

verdicts on counts relating to the two guns. We are not persuaded by Britton’s argument

that the jury reached inconsistent verdicts here.

       For all of these reasons, we will affirm the judgment of conviction and sentence.




                                               4